Citation Nr: 0520534	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not reflect 
a level of current right ear hearing loss to a degree that 
qualifies as impaired hearing eligible for service connection 
under VA law.

3.  The competent medical evidence of record does not 
establish that currently diagnosed tinnitus is etiologically 
related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service nor may sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  In this regard, a letter from the RO to the veteran 
dated in December 2002, and provided to him prior to the 
initial unfavorable decision, notified him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the December 2002 letter essentially 
satisfied the notice requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertains to 
his claims.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claims consists of information and/or 
evidence that demonstrates that he has current hearing loss 
and tinnitus that is related to his period of active service.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims file.  No post-service treatment 
records are contained in the claims file because the veteran 
advised the RO that he had not sought any post-service 
medical treatment for the disorders at issue.  The veteran 
was, however, afforded two VA examinations in order to 
address the medical questions presented in this case.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide these claims.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that the case is ready for 
appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

It is not required that hearing loss be shown during service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

Factual Background and Analysis of the Claim

The veteran desires service connection for right ear hearing 
loss and tinnitus.  (He was service-connected for left ear 
hearing loss in the same June 2003 rating decision that 
denied these two claims.)  The veteran avers that noise 
exposure during active duty led to both of these problems, 
and relates that, although he has never received post-service 
evaluation or treatment for them, both conditions have been 
present to some degree since his time in service.

The evidence available for review for the pending claims 
includes the veteran's service medical and personnel records, 
an April 2003 VA audiological examination report, a May 2003 
VA ear disease examination report, and statements and 
argument provided by the veteran and his representative in 
support of these two claims.  In reaching its decisions 
herein, the Board has carefully reviewed, considered, and 
weighed the probative value of all of the evidence and 
information as contained in the claims file.  For the reasons 
detailed below, however, the Board finds that at this time, 
service connection is not warranted for either right ear 
hearing loss or tinnitus.

The veteran identifies the following sources of his noise 
exposure in service: (1) he was an ammunitions specialist; 
(2) he was close to an explosion of ammunition in Vietnam 
that occurred as the result of a grass fire; (3) he worked on 
the flight decks around engine noise from the planes; and (4) 
he transported pilots on the flight line.  Moreover, in 
connection with his pending claim for service connection for 
PTSD, he relates that he was constantly around rocket, 
mortar, and related fire during his service in Vietnam.  He 
also reports that he had no hearing protection in service.  
He states that after discharge from active duty, although he 
worked as a heavy equipment operator, he always had hearing 
protection.

As noted earlier, the veteran served on active duty from 
March 1968 to March 1972.  His service included a year of 
foreign service.  According to his service personnel records, 
he served in Vietnam from April 28, 1969, to August 5, 1969, 
and then in Thailand from August 6, 1969, to April 10, 1970.  
During his time in Indochina, his military occupational 
specialty (MOS) was that of a munitions maintenance 
specialist.  He completed the remainder of his active duty 
stateside, and his MOS at the time of service discharge was 
that of a vehicle operator/dispatcher.  

The Board notes that the veteran's service records and 
related file information are negative for definitive evidence 
of combat participation, so the Board cannot merely "accept 
his word" as to noise exposure in service related to combat.  
See 38 U.S.C.A. § 1154(b).  The veteran's service personnel 
records do, however, confirm that he was stationed in Vietnam 
during a period of war as defined under VA law.  See 
38 C.F.R. § 3.2 (f) (2004).  This information, combined with 
his documented MOS as a munitions maintenance specialist for 
at least a year, with additional munitions training also 
noted in his service personnel records, is, at a minimum, 
consistent and compatible with his report of noise exposure 
in service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The veteran entered active duty with a history of ear, nose, 
or throat trouble, as noted on his January 1968 report of 
medical history.  The service physician, however, recorded 
only that the veteran had pre-service problems with adenoids, 
and some difficulty breathing.  His January 1968 report of 
medical examination, however, records no hearing problems on 
clinical evaluation, with a score of 1 on the PULHES scale 
for his "Hearing and Ears." (The PULHES profile reflects 
the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina."  The remaining 
letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")   

At the time of his January 1968 service examination, the 
veteran was also afforded an audiological evaluation, which 
revealed only normal or minimal findings.  Puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
5
0
5
-
20

The Board observes that the veteran's service entry medical 
history and examination reports for January 1968 record 
nothing in relation to tinnitus.

The veteran's in-service treatment reports reflect no mention 
of any complaints, symptoms, diagnoses, or treatment relative 
to hearing loss or tinnitus.

At the time of his service discharge evaluation in January 
1972, the veteran again noted a history of ear, nose, or 
throat trouble on his report of medical history, but the 
service physician again noted that this was in relation to 
adenoid problems.  Upon clinical examination in January 1972, 
the service physician again found no hearing problems, and 
assigned a 1 on the PULHES scale for "Hearing and Ears."

The service audiological evaluation in January 1972, however, 
did show an increase in puretone thresholds since the 
veteran's entry into active service, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
10
25

At the time of the veteran's service discharge evaluation in 
January 1972, there was still no mention of tinnitus in the 
pertinent records.
 
In conjunction with his first post-service VA audiological 
evaluation, held in April 2003, the examiner confirmed her 
review of the claims file in the examination report.  She 
noted the veteran's reported noise exposure in and after 
service, as well as his complaints of constant tinnitus since 
service.  

On the authorized VA audiological evaluation in April 2003, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
15
15
25
30
40

These findings were analyzed by the April 2003 VA examiner to 
reveal a four- frequency (excluding the reading at 500 Hz) 
puretone average of 26 dB in the right ear and 28 dB in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in each ear, using the Maryland CNC 
test.  

The April 2003 VA examiner then diagnosed bilateral mild 
sensorineural hearing loss between 3000 to 4000 Hz, with the 
veteran's report of constant bilateral tinnitus.  The 
examiner then indicated that, with attention to the service 
audiological findings, it was as likely as not that at least 
some of the veteran's hearing loss resulted from his active 
service.  She further noted, however, that the etiology of 
his tinnitus was unknown, and that she was unable to 
determine whether a relationship existed between his tinnitus 
and in-service noise.  

For the May 2003 VA ear disease examination, the examiner (a 
different practitioner from the April 2003 VA examiner) noted 
review of the claims file in the examination report.  She 
also noted the veteran's reported history of noise exposure 
in service and afterwards, as well as his complaints of 
continuous tinnitus.  On inquiry, the veteran denied a 
history of dizziness, use of ototoxic drugs, a staggering 
gait, vertigo, hearing loss in his family, ear discharge, ear 
pain, ear pruritis, frequent respiratory problems, 
malignancies, or surgeries.  On clinical evaluation of the 
ears, the May 2003 VA examiner recorded no abnormal findings.  
Her diagnoses were bilateral sensorineural hearing loss and 
tinnitus.  She opined that the veteran's hearing loss was as 
likely as not related to service noise exposure.

As to right ear hearing loss, the Board holds that this claim 
does not warrant service connection because the level of 
hearing loss established on current evaluation of the right 
ear does not rise to the level of impaired hearing as defined 
under VA law.  See 38 C.F.R. § 3.385.  The Board is aware 
that the veteran's left ear hearing loss is already service-
connected via the June 2003 rating decision, but the April 
2003 VA audiological evaluation findings demonstrate both 
that the veteran's left ear hearing loss is worse than that 
in his right ear, and as discussed in the aforementioned 
rating action, that level of loss does constitute impaired 
hearing that qualifies as a disability under applicable VA 
law.  Id.

First, the Board recognizes that the service medical records 
do show an increase in right ear hearing impairment from the 
time of the veteran's entry into service in January 1968 to 
the time of his discharge in January 1972.  Again, however, 
this is not hearing loss that is sufficient to warrant 
service connection, because at service discharge, testing for 
the right ear did not show an auditory threshold of 40 dB or 
greater at any of the applicable frequencies (500, 1000, 
2000, 3000, or 4000 Hz), auditory thresholds for at least 
three of these frequencies were not at 26 dB or greater, and 
finally, as there were no speech recognition results using 
the Maryland CNC test, there was no finding of a score from 
that test of 94 percent or less.  38 C.F.R. § 3.385.  Thus, 
the veteran is not entitled to service connection for right 
ear hearing loss based upon clinical findings as documented 
upon discharge.
Again, however, an adequate level of hearing loss need not be 
shown in service; it may present later in a veteran's life 
and still be eligible for service connection, if all 
requirements of the test in Hensley v. Brown are met.  5 Vet. 
App. 155, 160 (1993).  In the veteran's case, three of these 
elements are satisfied, as both the April 2003 and May 2003 
VA examiners agree that he likely experienced some acoustic 
trauma as the result of in-service noise exposure 
(requirement 1), his audiometric testing in April 2003 shows 
an upward trend in auditory thresholds (500 - 15 dB, 1000 - 
15 dB, 2000 - 25 dB, 3000 - 30 dB, and 4000 - 35 dB) 
(requirement 2), and given the favorable nexus opinions of 
both VA examiners in this case, competent evidence relates 
current right ear hearing loss to service (requirement 4).  
Id.  
As to requirement 3 of Hensley, however, necessitating that 
post-service audiometric testing results show current 
disability as defined at 38 C.F.R. § 3.385, the Board notes 
that the testing results from the April 2003 VA examination 
do not meet any of the three components as delineated in that 
regulatory provision.  None of the veteran's auditory 
thresholds were measured at 40 dB or greater at the 
applicable frequencies, only two out of the five (as opposed 
to three) auditory thresholds at the applicable frequencies 
were at 26 dB or greater, and the Maryland CNC test score was 
at 96 percent (as opposed to 94 percent or less).  38 C.F.R. 
§ 3.385.
Thus, without all four requirements of the Hensley test met 
at this time as required, the veteran's claim for entitlement 
to service connection for right ear hearing loss must fail, 
because he does not yet have a level of impaired right ear 
hearing that qualifies for service connection under the law.    

As to the veteran's claim for entitlement to service 
connection for tinnitus, the Board recognizes that both VA 
examiners who evaluated him appeared to find his subjective 
report of tinnitus to be credible, as both diagnosed him with 
this disability.  Moreover, both have determined that he had 
noise exposure in service that led to acoustic trauma.  Only 
one examiner (the April 2003 audiologist), however, rendered 
an opinion as to whether current tinnitus may be related to 
the veteran's period of active service.  The April 2003 VA 
examiner indicated that she reviewed the evidence as 
contained in the claims file, and her report demonstrates 
that she took an adequate history from the veteran and 
conducted an appropriate clinical evaluation.  Her ultimate 
conclusion, however, was that the veteran's tinnitus was of 
unknown etiology, and she noted that she was simply unable to 
determine whether a relationship existed between his tinnitus 
and noise encountered in service.  Thus, absent a favorable 
nexus to service, the claim for service connection for 
tinnitus must also fail.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The Board is aware that the veteran's representative avers 
that this opinion in effect means that the evidence is in a 
state of relative equipoise (so as to warrant a grant of 
service connection via application of the benefit of the 
doubt rule per 38 C.F.R. § 3.102), but the Board does not 
agree.  Importantly, the Board notes that the April 2003 VA 
examiner was able to favorably opine that the veteran's noise 
exposure likely contributed to at least some of his hearing 
loss in the same report, but she actively chose not to render 
even that same qualified opinion in relation to the veteran's 
tinnitus.  Instead, it is apparent that the April 2003 
examiner has indicated that based upon her medical knowledge 
as compared to the veteran's history, she cannot attribute 
the etiology of his tinnitus to service without resort to 
speculation.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against these claims, 
and so both must be denied.




ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

An initial review of the claims file indicates that the 
veteran has claimed service connection for PTSD largely in 
relation to stressors identified as associated with his 
service in Vietnam during the Vietnam Era, based upon his 
proximity to combat-related activities such as explosions and 
the discharge of rockets, mortars, and other ammunition.  The 
RO has indicated in its adjudication of this issue, however, 
that because the veteran has not sufficiently narrowed his 
description of any claimed stressor, with specificity and to 
include the identification of the month and year of its 
occurrence, it is unable to take any further action towards 
stressor verification.

Further review of the record, to include evidence newly 
received at the Board in August 2004, however, indicates that 
the veteran has identified one particular stressor as related 
not to his service in Vietnam, but to a mugging that occurred 
in California as he was traveling home on leave in December 
1968.  The nature of this stressor is such that the 
provisions of 38 C.F.R. § 3.304(f)(3) (2004), regarding 
claims for service connection for PTSD based upon personal 
assault and VA's method of developing such cases, are 
applicable.  

In response to a veteran's claim that his PTSD is based upon 
the stressor of an in-service personal assault, in accordance 
with the VCAA and 38 C.F.R. § 3.304(f)(3), VA is under a duty 
to advise the veteran that evidence from sources other than 
his service records may constitute credible supporting 
evidence of the occurrence of this stressor.  VA must allow a 
veteran an opportunity to either furnish this type of 
evidence or to advise VA of potential sources of such 
evidence.  It appears that the RO, however, has not yet 
informed the veteran of these additional potential sources of 
information and evidence for his claim.  Even more 
importantly, it also appears that the RO has not yet 
considered and adjudicated the veteran's claim for service 
connection for PTSD under this particular theory of 
entitlement.  These actions must therefore be accomplished on 
remand prior to any BVA appellate review.

If a PTSD claim is based upon an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to (as 
applicable to the identified stressor): records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In light of the above, and in order to give the veteran every 
consideration with respect to his claim for entitlement to 
service connection for PTSD, this matter is REMANDED for the 
following:

1.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the RO should furnish the 
veteran and his representative with a 
development letter that is tailored to a 
claim for service connection for PTSD 
based upon the identified stressor of an 
in-service personal assault.  The RO 
should allow an appropriate period of 
time for response to this communication, 
and/or for the submission of additional 
evidence in support of this theory of 
entitlement.  

The RO should also undertake any other 
action necessary to assist the veteran in 
obtaining additional evidence for his 
claim. 

2.  After the RO completes the 
development requested in paragraph (1) to 
the extent possible, it should determine 
whether an examination and/or a medical 
opinion is necessary to make a decision 
on the claim.  If so, it should then 
schedule such an examination and/or 
arrange for the procurement of a medical 
opinion in this matter.  See 38 C.F.R. § 
3.159(c)(4).

3.  After the RO completes all 
development requested above to the extent 
possible, it should readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.304(f)(3), and 
consideration of all additional 
information and evidence received in 
support of the claim since the issuance 
of the March 2004 SOC.  If the RO cannot 
grant the benefits sought on appeal in 
their entirety, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


